EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Rod Turner on March 8, 2022.
The application has been amended as follows: 
Replace the claims as follows:
1. 	A polymer holder for a biosignal processing device, wherein a wall of the polymer holder is configured to form a pocket, the wall following an outer contour of the biosignal processing device, the polymer holder comprising:
a first aperture for inserting the biosignal processing device into the pocket and removing the biosignal processing device from the pocket; and
an electrically conductive contact structure, which is configured to be in a wired electric contact with electrodes configured to receive the at least one biosignal, at a rear section opposite to the first aperture, and the electrically conductive contact structure is at least partly attached inside the wall, the electrically conductive contact structure being configured to electrically connect with a counterpart of the biosignal processing device in response to an insert of the biosignal processing device in the pocket, the wall of the polymer holder being reshapable, the wall of the polymer holder configured to droop in response to pressure against the polymer holder at the rear section, the polymer holder comprising a mechanism configured to redirect force of the pressure to a force toward the first aperture in order to move the biosignal processing 
2. 	The polymer holder of claim 1, wherein the electrically conductive contact structure comprises a male connector partly inside the pocket, and the male connector being configured to connect with a female connector of the biosignal processing device in response to the insert of the biosignal processing device in the pocket.
3. 	The polymer holder of claim 1, wherein the electrically conductive contact structure comprises a female connector, and the female connector is configured to connect with a male connector of the biosignal processing device in response to the insert of the biosignal processing device in the pocket.
4.	The polymer holder of claim 1, wherein the electrically conductive contact structure is partly within a cover of an elastic material.
5. 	The polymer holder of claim 1, wherein the polymer holder has a second aperture at the rear section, a normal of the second aperture being directed toward a direction perpendicular to a normal of the first aperture, the electrically conductive contact structure being inserted through the second aperture into the polymer holder.

7. 	The polymer holder of claim 1, wherein the mechanism is configured to cause the force to the biosignal processing devise directed toward the first aperture in response to pressure against the polymer holder at the rear section.
8. (Cancelled)
9. 	The polymer holder of claim 8, wherein the polymer holder comprises a first polymer part and a second polymer part, the first polymer part comprising a rail extending longitudinally in a direction from the rear section to the first aperture, the second polymer part comprising a slit into which the rail is matched for guiding the movement of the piston toward the first aperture.
10. (Cancelled)
11. 	The polymer holder of claim 7, wherein the electrically conductive contact structure comprises a cover of elastic material at the rear section, and the pressure causes the cover to reshape, push against and move the biosignal processing device toward the first aperture.
12. 	An electrode system, the electrode system comprising:
a polymer holder;
an electrically conductive contact structure;
electrodes; and

13. 	The electrode system of claim 12, wherein the biosignal processing device comprises:
one or more processors; and

14. Canceled.
15. Canceled.
16. Canceled.
17. 	A handling method of a polymer holder, the method comprising:
conveying, by a mechanism in contact with the biosignal processing device at a rear section of the polymer holder, a force that moves the biosignal processing devise in response to pressure of the polymer holder at the rear section toward a first aperture, wherein a wall of the polymer holder is configured to form a pocket, the wall following an outer contour of the biosignal processing device, the polymer holder having the first aperture for inserting the biosignal processing device into the pocket and removing the biosignal processing device from the pocket, the polymer holder including the electrically conductive contact structure, which is configured to be in a wired electric contact with electrodes configured to receive the at least one biosignal, at the rear section opposite to the first aperture, the electrically conductive contact structure being at least partly attached inside the wall, the electrically conductive contact structure being configured to connect with a counterpart of the biosignal processing device in response to an insert of the biosignal processing device in the pocket, the wall of the polymer holder being reshapable, the wall of the polymer holder configured to droop in response to pressure against the polymer holder at the rear section, the polymer holder comprising a 
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Providing a polymer holder for receiving a biosignal processing device is disclosed by Mielcarz et al. (hereinafter ‘Mielcarz’, U.S. PGPub. No. 2012/0035426). While Mielcarz discloses a polymer holder that is more rigid (dock 39 in Figs. 6 & 11), other prior art teaches that a polymer holder may be formed from a thermoplastic polyurethane material (Donohue et al. (U.S. PGPub. No. 2018/0295895, see housing 20 in exemplary Fig. 65 & [0196]).
Furthermore, Banas was previously relied upon to teach a mechanism comprising a piston (squeezed action of portion 26 axially extends the annular wall 32 toward the opening formed by levers 36 and 38 which aids in pushing the male connector 40 as shown in Figs. 8 and 9) and at least one lever (the claws 36 and 38 are hinged to the annular wall 32 as best shown in Figs. 7-9) for a squeeze-to-release electrical and mechanical disconnect (abstract, see Figs 8 & 9) between two electrical members.
However, the combination of Mielcarz, Donohue, and Banas, fails to disclose, teach or suggest, in part, the mechanism as claimed and specifically the at least one hinged at one end to the piston and to the polymer holder at another end to arrive at the functional limitation of the at least one lever being configured to move the piston toward the first aperture in response to the pressure, the piston being configured to move the biosignal processing device toward the first aperture as required in the independent claims 1, 12, and 17. Banas discloses that the at least one lever is hinged to the piston (the claws 36 and 38 are hinged to the annular wall 32 as best shown in Figs. 7-9) while the other ends of the levers are free from any hinged connections. There would be no motivation to modify the at least one lever of Mielcarz/Donohue/Banas combination to arrive at the claimed invention as doing so would render the combination inoperable for its intended purpose of a squeeze-to-release disconnection. 
Accordingly, claims 1-7, 9, 11-13, and 17 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUNHWA KIM whose telephone number is (571)270-1265. The examiner can normally be reached 9AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSEPH STOKLOSA can be reached on (571) 272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EUN HWA KIM/Primary Examiner, Art Unit 3794                                                                                                                                                                                                        3/9/2022